Judgment of conviction of rape, first degree, and related crimes, Supreme Court, Bronx County, rendered June 29, 1978, affirmed. While the evidence against defendant-appellant was persuasive and the jury’s verdict proper, we are constrained to point out that some of the conduct of the prosecutor exhibited a lack of discipline and respect for the integrity of the proceeding. Tasteless ridicule of a defendant has no appropriate place in a criminal trial. In the context of the entire record, the improprieties by the prosecutor were not so prejudicial as to destroy the fundamental fairness of the trial and did not constitute reversible error. Concur — Fein, J. P., Sandler, Ross, Markewich and Carro, JJ.